 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    CARINA DE CLERQ,                                     Case No. 2:17-cv-02665-JAD-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ENCOMPASS INDEMNITY COMPANY,
10                           Defendant.
11

12          Presently before the court is plaintiff’s motion to compel discovery and motion to extend

13   (ECF Nos. 26, 27), filed on December 7, 2018. Defendant Encompass Indemnity Company filed

14   a response (ECF No. 28) on December 21, 2018. Plaintiff filed a reply (ECF No. 29) on

15   December 28, 2018.

16          Also before the court is defendant’s motion for leave to file a sur-reply (ECF No. 30),

17   filed on January 8, 2019.

18   I.     MOTION TO COMPEL

19          Plaintiff now moves to compel the production of documents and for a finding that

20   defendant is prohibited from using a protective order. (Mot. to Compel (ECF No. 26).) Plaintiff

21   also moves to extend the expert disclosure discovery deadline. (Mot. for Extension (ECF No.

22   27).) In response, defendant concedes that a stipulated protective order is no longer necessary

23   and states that counsel inadvertently failed to produce the requested manuals. (Resp. (ECF No.

24   28).) Defendant also responds that it submitted supplements to plaintiff’s requests, and that

25   defendant does not oppose extending discovery deadlines. (Id.) Plaintiff replies that defendant

26   did indeed produce additional documents after the filing of this motion, and that plaintiff has not

27   had an opportunity to review the files to determine if the production complies with her requests.

28   (Reply (ECF No. 29).)
 1          Having reviewed the briefs, the court is unable to determine which documents in the

 2   motion to compel are still disputed. Plaintiff states that defendant has produced the additional

 3   documents, but plaintiff has not indicated which discovery requests remain at issue following

 4   defendant’s production. Further, defendant concedes that a protective order is unnecessary. The

 5   court will therefore deny plaintiff’s motion to compel without prejudice.

 6   II.    MOTION TO EXTEND

 7          Plaintiff also moves to extend discovery deadlines. (Mot. for Extension (ECF No. 27).)

 8   However, on February 12, 2019, the court granted the parties’ stipulation to modify the discovery

 9   plan and scheduling order with dates nearly identical to those proposed in this motion. The court

10   will therefore deny the motion to extend as moot.

11   III.   CONCLUSION

12          IT IS THEREFORE ORDERED that plaintiff’s motion to compel discovery (ECF No. 26)

13   is DENIED without prejudice.

14          IT IS FURTHER ORDERED that plaintiff’s motion to extend (ECF No. 27) is DENIED

15   as moot.

16          IT IS FURTHER ORDERED that defendant’s motion for leave to file a sur-reply (ECF

17   No. 30) is DENIED.

18          DATED: February 26, 2019

19
                                                          C.W. HOFFMAN, JR.
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                 Page 2 of 2
